Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2022 has been entered.
 Response to Arguments
Applicant's arguments filed on 11/25/2022 have been fully considered but they are not persuasive. 
The Applicant argues that in regard to claims 1 and 13 that the combination of Shani and Sampsell prior art reference, does not teach the limitation of “a light guide having a plate-shaped body defined by a first plate surface being spaced apart by an edge away from an opposing second plate surface and further defined by an internal surface of the body forming a hole located away from the edge and extending from a first opening in the first plate surface to a second opening in the second plate surface.”
In response to this argument, the Examiner directs the applicant’s attention to the combination of Shani and Sampsell prior art, which clearly teaches that limitation of a light guide (220) having a plate-shaped body defined by a first plate surface being spaced apart by an edge away from an opposing second plate surface and further defined by an internal surface of the body forming a hole (600) located away from the edge and extending from a first opening in the first plate surface to a second opening in the second plate surface (note: the first opening of hole 600 defined at the front surface of the page and the second opening of the hole 600 defined at the back surface of the page opposite to the front surface. Shani discloses the optical cavity 600 extends along substantially the entire width (i.e., the direction into the page in the figures) of the waveguide 220 and the waveguide 220 is fabricated by joining two portions 1200, 1210 at an interface 1220. Portion 1210 includes the majority of the waveguide 220 and defines the bottom portion of the optical cavity 600, which the portion 1200 mates with portion 1210 and defines the top portion of the optical cavity 600. From the above statements, ordinary skill in the art recognize that the optical cavity 600 extends along the entire width (i.e., the direction into the page in the figures) of the waveguide 220 and/or in would have been obvious to one of ordinary skill in the art to make the optical cavity 600 to extend along the entire width (i.e., the direction into the page in the figures) of the waveguide 220 in order to reflect the light when it propagating within waveguide 220) (see Shani, Figs.8, 10, and 12 as shown below, ¶ [0043], and ¶ 0047]).
In addition, during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification."  In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). While the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow.   In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) >; Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004). 
The Examiner would further point out that “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Therefore, the combination of Shani and Sampsell prior art reference does meet all the limitation in claims 1 and 13.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 9-10, 13, 21-22, and 28- 31 are rejected under 35 U.S.C. 103 as being unpatentable over Shani et al. (U.S. 2016/0170120 A1, hereinafter refer to Shani) in view of Sampsell et al. (U.S. 2008/0267572 A1, hereinafter refer to Sampsell).
Regarding Claim 1 and 2: Shani discloses a system (see Shani, Figs.8, 10, and 12 as shown below and ¶ [0002]) comprising: 

    PNG
    media_image1.png
    593
    766
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    574
    729
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    470
    669
    media_image3.png
    Greyscale

a light guide (220) having a plate-shaped body defined by a first plate surface being spaced apart by an edge away from an opposing second plate surface and further defined by an internal surface of the body forming a hole (600) located away from the edge and extending from a first opening in the first plate surface to a second opening in the second plate surface (note: the first opening of hole 600 defined at the front surface of the page and the second opening of the hole 600 defined at the back surface of the page opposite to the front surface. Shani discloses the optical cavity 600 extends along substantially the entire width (i.e., the direction into the page in the figures) of the waveguide 220 and the waveguide 220 is fabricated by joining two portions 1200, 1210 at an interface 1220. Portion 1210 includes the majority of the waveguide 220 and defines the bottom portion of the optical cavity 600, which the portion 1200 mates with portion 1210 and defines the top portion of the optical cavity 600. From the above statements, ordinary skill in the art recognize that the optical cavity 600 extends along the entire width (i.e., the direction into the page in the figures) of the waveguide 220 and/or in would have been obvious to one of ordinary skill in the art to make the optical cavity 600 to extend along the entire width (i.e., the direction into the page in the figures) of the waveguide 220 in order to reflect the light when it propagating within waveguide 220) (see Shani, Figs.8, 10, and 12 as shown above, ¶ [0043], and ¶ 0047]); and 
a light-emitting diode (225) being positioned at a first portion of the edge for causing the light guide (220) to receive light emitted by the light-emitting diode (225) for propagation along pathways between the first and second plate surfaces within the plate-shaped body toward a second portion of the edge (see Shani, Figs.8, 10, and 12 as shown above and ¶ 0041]); 
wherein the hole (600) extends transversely to and intersects with the pathways (see Shani, Figs.8, 10, and 12 as shown above) (as claimed in claim 1).  
Shani is silent upon explicitly disclosing wherein the plate-shaped body of the light guide is further defined by an additional internal surface of the body forming another hole located away from the edge and extending from a further opening in the first plate surface to an additional opening in the second plate surface; 
wherein the another hole extends transversely to and intersects with the pathways (as claimed in claim 2).  
Before effective filing date of the claimed invention the disclosed light guide were known to defined by an additional internal surface of the body forming another hole located away from the edge and extending from a further opening in the first plate surface to an additional opening in the second plate surface in order to redirecting and uniformly redistributing light from the linear light source over the planar surface of an output face. 
For support see Sampsell, which teaches wherein the plate-shaped body of the light guide (103) is further defined by an additional internal surface of the body forming another hole (150) located away from the edge and extending from a further opening in the first plate surface to an additional opening in the second plate surface (see Sampsell, Fig.9 as shown below, ¶ [0080], and ¶ [0089]- ¶ [0090]); 
wherein the another hole extends transversely to and intersects with the pathways (see Sampsell, Fig.9 as shown below) (as claimed in claim 2).  

    PNG
    media_image4.png
    292
    529
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Shani and Sampsell to enable light guide (103) to defined by an additional internal surface of the body forming another hole (150) located away from the edge and extending from a further opening in the first plate surface to an additional opening in the second plate surface as taught by Sampsell in order to redirecting and uniformly redistributing light from the linear light source over the planar surface of an output face (see Sampsell, Fig.9 as shown above, ¶ [0080], and ¶ [0089]- ¶ [0090]).
Regarding Claim 3: Shani as modified teaches a system as set forth in claim 1 as above. The combination of Shani and Sampsell further teaches wherein the internal surface of the body is a reflective surface (see Shani, Figs.8 and 10 as shown above and see Sampsell, Fig.9 as shown above).  
Regarding Claim 4: Shani as modified teaches a system as set forth in claim 1 as above. The combination of Shani and Sampsell further teaches wherein the light guide (220) includes a light coupling pattern on the first plate surface or on the second plate surface (see Shani, Figs.8 and 10 as shown above).  
Regarding Claims 9 and 10: Shani as modified teaches a system as set forth in claim 1 as above. The combination of Shani and Sampsell is silent upon explicitly disclosing wherein the internal surface of the body has a circular cross-section (as claimed in claim 9); 
wherein the internal surface of the body has a cylindrical shape (as claimed in claim 10).  
However, the combination of Shani and Sampsell teaches wherein the internal surface of the body has a spherical or may have multiple planar and/or curved faces (see Shani, Figs.8 and 10 as shown above, Figs.6-7 and 8, and ¶ [0037]).
Therefore, the configuration of the claimed the internal surface of the body was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed the internal surface of the body was significant.
Regarding Claims 13 and 21: Shani discloses a system (see Shani, Figs.8, 10, and 12 as shown above and ¶ [0002]) comprising: 
a light guide (220) having a tube-shaped body (note: the term “tube-shaped body” is defined as a body or a light guide structure that capable of allowing the light to pass/travel through it) defined by an elongated exterior surface interposed between an entrance aperture and an exit aperture and further defined by an internal surface of the body forming a hole (600) located away from the entrance and exit apertures and extending from a first opening at a first location on the elongated exterior surface to a second opening at a second location on the elongated exterior surface, the second location being away from the first location (note: the first opening of hole 600 defined at the front surface of the page and the second opening of the hole 600 defined at the back surface of the page opposite to the front surface. Shani discloses the optical cavity 600 extends along substantially the entire width (i.e., the direction into the page in the figures) of the waveguide 220 and the waveguide 220 is fabricated by joining two portions 1200, 1210 at an interface 1220. Portion 1210 includes the majority of the waveguide 220 and defines the bottom portion of the optical cavity 600, which the portion 1200 mates with portion 1210 and defines the top portion of the optical cavity 600. From the above statements, ordinary skill in the art recognize that the optical cavity 600 extends along the entire width (i.e., the direction into the page in the figures) of the waveguide 220 and/or in would have been obvious to one of ordinary skill in the art to make the optical cavity 600 to extend along the entire width (i.e., the direction into the page in the figures) of the waveguide 220 in order to reflect the light when it propagating within waveguide 220) (see Shani, Figs.8, 10, and 12 as shown above, ¶ [0043], and ¶ 0047]); and 
a light-emitting diode (225) being positioned at a portion of the entrance aperture for causing the light guide (220) to receive light emitted by the light-emitting diode (225) for propagation along pathways within the tube-shaped body from the entrance aperture towards the exit aperture (see Shani, Figs.8, 10, and 12 as shown above and ¶ 0041]); 
wherein the hole (600) extends transversely to and intersects with the pathways (see Shani, Figs.8, 10, and 12 as shown above) (as claimed in claim 13).  
Shani is silent upon explicitly disclosing wherein the tube-shaped body of the light guide is further defined by additional internal surface of the body forming another hole located away from the entrance and exit apertures and extending from a further opening at a further location on the elongated exterior surface to an additional opening at an additional location on the elongated exterior surface, the further location and the additional location being away from the first and second locations; 
wherein the another hole extends transversely to and intersects with the pathways (as claimed in claim 21).  
Before effective filing date of the claimed invention the disclosed light guide were known to defined by an additional internal surface of the body forming another hole located away from the edge and extending from a further opening in the first plate surface to an additional opening in the second plate surface in order to redirecting and uniformly redistributing light from the linear light source over the planar surface of an output face. 
For support see Sampsell, which teaches wherein the tube-shaped body of the light guide (103) is further defined by additional internal surface of the body forming another hole (150) located away from the entrance and exit apertures and extending from a further opening at a further location on the elongated exterior surface to an additional opening at an additional location on the elongated exterior surface, the further location and the additional location being away from the first and second locations (see Sampsell, Fig.9 as shown above, ¶ [0080], and ¶ [0089]- ¶ [0090]); 
wherein the another hole extends transversely to and intersects with the pathways (see Sampsell, Fig.9 as shown above) (as claimed in claim 21).  
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Shani and Sampsell to enable light guide (103) to defined by an additional internal surface of the body forming another hole (150) located away from the edge and extending from a further opening in the first plate surface to an additional opening in the second plate surface as taught by Sampsell in order to redirecting and uniformly redistributing light from the linear light source over the planar surface of an output face (see Sampsell, Fig.9 as shown above, ¶ [0080], and ¶ [0089]- ¶ [0090]).
Regarding Claim 22: Shani as modified teaches a system as set forth in claim 13 as above. The combination of Shani and Sampsell further teaches wherein the internal surface of the body is a reflective surface (see Shani, Figs.8 and 10 as shown above).  
Regarding Claims 28 and 29: Shani as modified teaches a system as set forth in claim 13 as above. The combination of Shani and Sampsell is silent upon explicitly disclosing wherein the internal surface of the body has a circular cross-section (as claimed in claim 28);
wherein the internal surface of the body has a cylindrical shape (as claimed in claim 29).  
However, the combination of Shani and Sampsell teaches wherein the internal surface of the body has a spherical or may have multiple planar and/or curved faces (see Shani, Figs.8 and 10 as shown above, Figs.6-7 and 8, and ¶ [0037]).
Therefore, the configuration of the claimed the internal surface of the body was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed the internal surface of the body was significant.
Regarding Claim 30: Shani as modified teaches a system as set forth in claim 13 as above. The combination of Shani and Sampsell further teaches wherein the light guide (220) includes a light coupling pattern on the elongated exterior surface (see Shani, Figs.8 and 10 as shown above).
Regarding Claim 31: Shani as modified teaches a system as set forth in claim 1 as above. The combination of Shani and Sampsell further teaches wherein the plate-shaped body of the light guide (103) has a generally planar shape (see Sampsell, Fig.9 as shown above).
Claim(s) 8 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Shani et al. (U.S. 2016/0170120 A1, hereinafter refer to Shani) and Sampsell et al. (U.S. 2008/0267572 A1, hereinafter refer to Sampsell) as applied to claims 1 and 13 above, and further in view of Rong et al. (US 2016/0076741 A1, hereinafter refer to Rong).
Regarding Claims 8 and 27: Shani as modified teaches a system as applied to claims 1 and 13 above. The combination of Shani and Sampsell is silent upon explicitly disclosing wherein an additional light-emitting diode being positioned at an additional portion of the edge for causing, the light guide to receive light emitted by the additional light-emitting diode for propagation along further pathways between the first and second plate surfaces within the plate-shaped body toward a further portion of the edge (as claimed in claim 8);
an additional light-emitting diode being positioned at an additional portion of the entrance aperture for causing the light guide to receive light emitted by the additional light-emitting diode for propagation along further pathways within the tube-shaped body from the entrance aperture towards the exit aperture (as claimed in claim 27). 
Before effective filing date of the claimed invention the disclosed light guide were known to receive light emitted by the additional light-emitting diode to emit the light with respect to a reflector configure to direct the light as emitted by the light emitter substantially about the plane.
For support see Rong, which teaches wherein an additional light-emitting diode (506) being positioned at an additional portion of the edge for causing, the light guide to receive light emitted by the additional light-emitting diode (506) for propagation along further pathways between the first and second plate surfaces within the plate-shaped body toward a further portion of the edge (see Rong, Fig.5, ¶ [0087], and ¶ [0091]) (as claimed in claim 8);
an additional light-emitting diode (506) being positioned at an additional portion of the entrance aperture for causing the light guide to receive light emitted by the additional light-emitting diode (506) for propagation along further pathways within the tube-shaped body from the entrance aperture towards the exit aperture (see Rong, Fig.5, ¶ [0087], and ¶ [0091]) (as claimed in claim 27). 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Shani, Sampsell, and Rong to enable light guide to receive light emitted by the additional light-emitting diode (506) as taught by Rong to emit the light with respect to a reflector configure to direct the light as emitted by the light emitter substantially about the plane (see Rong, Fig.5, ¶ [0087], and ¶ [0091]).
Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896